DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsuchiya (WO 2019230775)(translation used herein).

Regarding claims 1, 8, 17, Tsuchiya discloses a method of fertilizing crops, said method comprising the steps of, providing a liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion); providing a nano-bubble generator (10); transferring nano-bubbles (Page 7, 8th paragraph of translation, The fine bubble generator 10 can generate nanobubbles as fine bubbles in the irrigation water. The irrigation water containing nanobubbles is used for growing plants such as agricultural products, and is sprinkled or sprinkled on the soil in the farmland or field where the irrigation water is used.) into the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) using the nano-bubble generator (10) so that the nano-bubbles (Page 7, 8th paragraph of translation, The fine bubble generator 10 can generate nanobubbles as fine bubbles in the irrigation water. The irrigation water containing nanobubbles is used for growing plants such as agricultural products, and is sprinkled or sprinkled on the soil in the farmland or field where the irrigation water is used.) are dispersed in the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion), wherein the nano-bubbles (via element 10) have a mean diameter of less than 500 nanometers (Page 7, last paragraph of translation, Nanobubbles are ultrafine bubbles, which are fine bubbles having a diameter of less than 1 μm (which is 1000 nanometers or less), and can be maintained in a state of being contained in water for a long period of time (about several months)); and applying the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) having the nano-bubbles (via element 10) dispersed therein to soil in which crops are grown (Wd).

Regarding claims 2, 4-5, 9, 14-15, 19-20, Tsuchiya discloses wherein the step of transferring nano-bubbles into the liquid fertilizer comprises transferring oxygen and nitrogen (Page 12, paragraph 2 of translation, gas emitted by the pressurized gas generation source 41 include air, oxygen, nitrogen, fluorine, carbon dioxide, ozone and the like) nano-bubbles from a compressed air source (40, 41).

Regarding claims 3, 13, 18, Tsuchiya discloses wherein the mean diameter of the nano-bubbles is less than 200 nanometers (Page 7, last paragraph of translation, Nanobubbles are ultrafine bubbles, which are fine bubbles having a diameter of less than 1 μm (which is 1000 nanometers or less), and can be maintained in a state of being contained in water for a long period of time (about several months)).

Regarding claim 7, Tsuchiya discloses wherein the step of applying the liquid fertilizer having the nano-bubbles dispersed therein to soil comprises applying the liquid fertilizer to the surface of the soil (Page 7, paragraph 8 of translation, irrigation water containing nanobubbles is used for growing plants such as agricultural products, and is sprinkled or sprinkled on the soil in the farmland or field where the irrigation water is used).

Regarding claim 11-12, Tsuchiya discloses wherein the step of providing the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) comprises running the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) through a high shear pump (P, figure 1) before transferring the nano-bubbles (via element 10) into the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) and wherein the step of providing the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) further comprises adding plant nutrients to a liquid carrier (Via Ws, water supply, Figure 1) before running the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) through the high shear pump (P, figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (WO 2019230775)(translation used herein).

Regarding claims 6, 16, Tsuchiya discloses the invention substantially as set forth above, but does not expressly disclose wherein the liquid fertilizer has greater than one billion nano-bubbles per milliliter of liquid fertilizer dispersed in the liquid fertilizer.
	Tsuchiya does disclose that “the irrigation water containing nanobubbles can be supplied
at a relatively large flow rate. Further, in the present embodiment, nanobubbles can be generated in water at a high concentration”(page 9, paragraph 4 of translation).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the liquid fertilizer to contain greater than one billion nano-bubbles in order to enhance the effectiveness of the liquid fertilizer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (WO 2019230775)(translation used herein) in view of Dong (KR 20100372252).

Regarding claim 10, Tsuchiya discloses wherein the step of transferring nano-bubbles (Via element 10, figure 1) into the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) comprises flowing the liquid fertilizer (Page 7, first paragraph of translation, invention can also be used when supplying a liquid other than irrigation water, for example, a dispersion system solution such as a chemical solution, a liquid fertilizer, an oil, an alcohol, an organic solvent, and an emulsion) through the nano-bubble generator (10, figure 1), but does not expressly disclose wherein final packaging of the liquid fertilizer.
However, Dong discloses a similar system of processing and manufacturing liquid fertilizer wherein the liquid fertilizer is packaged by a fertilizer packing apparatus which individually wraps the liquefied fertilizer that is ejected from the reservoir (Claim 1, 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Tsuchiya, by packaging the liquid fertilizer, as taught by Dong, for the purpose of commercial distribution of the final liquid fertilizer product.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642         

/MONICA L PERRY/Primary Examiner, Art Unit 3644